Case 5:18-cv-00185-KGB Document 13-13 Filed 01/25/19 Page 1 of 3

                                        Chubb Insurance                          O +1 (678) 795-4292
                                        11575 Great Oaks Ways                    E whit.kelly@Chubb.com
                                        Suite 200
                                        Alpharetta, GA 30022

          February 14, 2018

          Via E-mail and Certified Mail: michael.robinson@pinebluffschools.org
          Dr. Michael Robinson
          Pine Bluff School District
          512 S. Pine St.
          Pine Bluff, AR 71601

              Insured:   Pine Bluff School District
              Policy #:  G23670471 004
              Claimant:  Celeste Alexander
              Claim#:    JY16J0554015
          _______________________________________________________________________

          Mr. Robinson:

          We are in receipt of your broker’s letter dated October 3, 2016 regarding the lawsuit filed by
          Celeste Alexander (“Alexander”). We are directing this letter to you as the authorized
          representative of Pine Bluff School District (the “Insured”). Please note that this letter
          supplements our previous coverage letter issued on October 25, 2016, which is incorporated by
          reference herein. Based upon a review of the Policy and additional facts received, ACE American
          Insurance Company (“Chubb”) will not be providing coverage for this matter. In issuing this
          analysis, Chubb does not wish to imply that the allegations have any merit whatsoever. If you
          have any additional information that you believe may affect coverage for this matter, please
          forward it to my attention. Further, to the extent you have not yet done so, we suggest that you
          provide notice of this matter to any other insurers that may potentially afford coverage.

          Summary of the Matter

          On June 3, 2015, Alexander filed a grievance form with the Insured. In the grievance, Alexander
          alleged that Michael Nellums sexually harassed her. She alleged that her rejection of Nellums’s
          advances resulted in a demotion and in her ultimate inclusion in a Reduction in Force (“RIF”).
          In her grievance, Alexander does not make any demands.

          On December 1, 2015, Alexander filed a charge of retaliation against the Insured with the U.S.
          Equal Employment Opportunity Commission (“EEOC”), making the same factual allegations as
          in her prior grievance. On January 21, 2016, the Insured filed a Mediation Statement with the
          EEOC stating that the Insured was not interested in mediation. The Insured then filed a position
          statement with the EEOC in response to Alexander’s charge on January 28, 2016. Also, on
          January 29, 2016, the Insured submitted a First Amended/Substituted Response to the EEOC.
          The EEOC issued a Dismissal and Notice of Rights to Alexander on June 24, 2016.

          Subsequently, on September 22, 2016, Alexander filed a lawsuit against the Insured and Michael
          Nellums (“Nellums”; collectively referred to as the “Defendants”) in the U.S. District Court -
          Eastern District of Arkansas. Alexander’s causes of action are: (1) violation of Title V II of the
          Civil Rights Act-retaliation (Insured), (2) violation of the Arkansas Civil Rights Act-sexual
          harassment (the Defendants), (3) violation of the Arkansas Civil Rights Act-retaliation (the
          Defendants), (4) outrage (the Defendants) and (5) promissory estoppel (the Defendants).
          Alexander alleges that starting in November 2014, Nellums began to sexually harass her. In April
          2015, Alexander states that she was notified she would be included in a RIF. Alexander alleges
          that she then met with a representative of the Arkansas Education Association and complained
          of sexual harassment and retaliation against her. In June 2015, Alexander states that she
          reported the sexual harassment to her superiors through a grievance process. Alexander alleges
          that Nellums then retaliated against her by filing a grievance against her and stating that she
          should not be eligible for re-employment with the Insured. Alexander demands general damages
          for mental and emotional suffering, punitive damages, special damages and/or liq uidated
          damages for lost wages and benefits, reasonable attorney’s fees and expenses, prejudgment
          interest, declaratory relief and injunctive relief or reinstatement or front pay.

          The Policy

          Chubb issued an ACE Scholastic Advantage Educators Legal Liability Policy, Policy # G23670471
          004 (“the Policy”), to the Insured for the Policy Period of February 1, 2016 to February 1, 2017.
          The Policy has a Limit of Liability of $1,000,000 aggregate for all Damages and Claims
          Expenses, and a $25,000 Retention for Damages and Claims Expenses under Insuring
          Agreement IC (“Employment Practices Liability”).
         Pine Bluff School District
         JY16J0554015                                                                                          1
Case 5:18-cv-00185-KGB Document 13-13 Filed 01/25/19 Page 2 of 3


          As Nellums was an Insured Educator of the Educational Institution, Nellums is also an Insured
          under the Policy.

          Coverage Analysis

          We currently know little about this claim, aside from what is alleged in the materials provided.
          As this matter progresses, however, additional facts and/or defenses may be developed which
          may have an impact on existing coverage issues. Should this occur, please notify Chubb
          immediately and we will forward a supplemental letter advising of any change in our position, if
          necessary. In the meantime, we would like to bring your attention to certain coverage issues
          which preclude coverage under the Policy.

          Clause VIII (B)(2) states:

                All Claims arising out of the same Wrongful Act and all Interrelated Wrongful
                Acts of the Insureds shall be deemed to be one Claim. Such Claim shall be deemed
                to be first made on the date the earliest of such Claim is first made, regardless of
                whether such date is before or during the Policy Period.

          Clause III (X) defines Interrelated Wrongful Acts as:

                All Wrongful Acts that have as a common nexus any fact, circumstance, situation,
                event, transaction, cause or series of related facts, circumstances, situations,
                events, transactions or causes.

          Alexander filed an EEOC charge against the Insured alleging retaliation. In the EEOC charge,
          Alexander states that she was retaliated against for filing sexual harassment allegations against
          Nellums. Alexander then filed a lawsuit against the Insured and Nellums, making duplicative
          factual allegations and alleging retaliation and sexual harassment. As Alexander’s EEOC charge
          and lawsuit allege the same series of facts and Wrongful Acts, they are considered to be one
          Claim, first made no later than January 21, 2016, when the Insured filed a mediation statement
          with the EEOC.

          The Insuring Agreement, found in Clause I (C), provides that:

                The Insurer will pay on behalf of the Insureds all Damages and Claims Expenses
                for which the Insureds becomes legally obligated to pay by reason of a Claim first
                made against them and reported to the Insurer during the Policy Period or, if
                elected, the Extended Reporting Period, for any Wrongful Act taking place prio r
                to the end of the Policy Period.

          Claim, found in Clause III (D), is defined, in relevant part, as:

                (4) a civil, administrative or regulatory proceeding against any Insured
                commenced by the issuance of a notice of charge or formal investigative order,
                including without limitation any such proceeding by or in association with the
                Equal Employment Opportunity Commission or any other similar federal, state or
                local governmental authority located anywhere in the world;

          As the definition of a Claim includes EEOC charges and as stated above, the Claim in this matter
          is considered made no later than January 21, 2016, when the Insured filed a Mediation
          Statement with the EEOC, and prior to the policy period of February 1, 2016 to February 1, 2017.

          Clause X (A), as amended by Endorsement #4, provides that:

                The Insured shall, as a condition precedent to their rights under this Policy, give
                to the Insurer written notice of any Claim as soon as practicable, but in no event
                later than 60 days after: (1) the end of the Policy Period, or (2) with respect to
                Claims first made during any applicable Automatic or Optional Extended
                Reporting Period, the end of such Automatic or Optional Extended Reporting
                Period.

          This matter was first reported to Chubb on October 3, 2016. As this Claim was not both made
          and reported pursuant to the terms of the Policy, coverage for this matter is precluded in its
          entirety.

          This Claim was also reviewed under Policy #G23670471 003 (“003 Policy”) with a Policy Period
          of April 2, 2015 through February 1, 2016. Pursuant to Clause X (A), as amended by
          Endorsement #4, of that policy, the Insureds shall, as a condition precedent to their rights under
          the Policy, give to the Insurer written notice of any Claim as soon as practicable, but in no event
          later than 60 days after: (1) the end of the Policy Period, or (2) with respect to Claims first made
         Pine Bluff School District
         JY16J0554015                                                                                            2
Case 5:18-cv-00185-KGB Document 13-13 Filed 01/25/19 Page 3 of 3

          during any applicable Automatic or Optional Extended Reporting Period, the end of such
          Automatic or Optional Extended Reporting Period. As stated above, Chubb was first provided
          with notice of this matter on October 3, 2016, more than 60 days after the end of the 003 Policy.
          Accordingly, there is also no coverage under the 003 Policy.

          There may be additional Policy provisions that apply to this matter. This letter addresses only
          those provisions that appear pertinent at this time in light of the facts currently known and
          available to us, without accepting or implying that the allegations have any factual or legal merit.
          If there is any additional information that may affect Chubb’s position or analysis, please
          forward such information to my attention.

          Conclusion

          In light of the foregoing, and based on the information provided to date, Chubb respectfully
          denies coverage under the Policy. If you have any additional information that you believe may
          affect coverage for this matter, please forward it to my attention. Chubb recommends that the
          Insureds notify all other insurers that may provide coverage for this matter.

          Chubb reserves the right to deny coverage based upon grounds other than those expressly set
          forth in this letter and to supplement and/or amend this letter to address additional coverage
          issues as they may arise, based upon all of the provisions, terms, conditions, exclusions,
          endorsements and definitions found in the Policy and additional facts that may come to Chubb’s
          attention. Nothing stated herein and no further action taken by Chubb or on its behalf should be
          construed as a waiver of any of its rights under the Policy. On the contrary, by providing this or
          any prior correspondence to the Insured, engaging in any prior or future discussions with the
          Insured, or paying or agreeing to pay any amount to or on behalf of the Insured, Chubb does not
          waive any rights that it has under the Policy.

          If you have any questions concerning this correspondence, please do not hesitate t o contact me
          at (678)-795-4292.

          Sincerely,




          Whit Kelly
          Claims Specialist

         cc:    Bill Birch – bill.birch@bxsi.com
                Sara Collier – sara.collier@bxsi.com
                Ala Barreto – ala.barreto@chubb.com




          Pine Bluff School District
          JY16J0554015                                                                                           3
